IN THE SUPREME COURT OF PENNSYLVANIA

/

IN RE: REESTABLISHMENT OF, THE : NO. 340
MAGISTERIAL DISTRICTS WITHIN
THE 28th JUDICIAL DISTRICT OF
THE COMMONWEALTH OF
PENNSYLVANIA

MAGISTERIAL RULES DOCKET

AMENDED ORDER

H:

AND NOW, this ﬁ day of November, 2014, the Order dated April 23, 2013,
and Amended Orders dated July 3, 2013, and January 6, 2014, that Reestablished the
Magisterial Districts of the 28th Judicial District (Venango County) of the Commonwealth
of Pennsylvania, are hereby AMENDED as follows: Magisterial District 28—3—04, shall
not be eliminated. Magisterial District 28-3—02, shall be eliminated and Magisterial
Districts 28—3—01 and 28—3-04 realigned effective January 1, 2015. The Orders of April
23, 2013, July 3, 2013, and January 6, 2014, shall remain in effect in all other respects.

Mac/mg

. Chief Justice of Pennsylvania